Name: Commission Regulation (EEC) No 401/86 of 21 February 1986 laying down detailed rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II of the Treaty
 Type: Regulation
 Subject Matter: America;  foodstuff;  trade policy
 Date Published: nan

 Avis juridique important|31986R0401Commission Regulation (EEC) No 401/86 of 21 February 1986 laying down detailed rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II of the Treaty Official Journal L 045 , 22/02/1986 P. 0025 - 0025*****COMMISSION REGULATION (EEC) No 401/86 of 21 February 1986 laying down detailed rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II of the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (1), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 12 (2) thereof, Whereas Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 1982/85 (4), provides that the rate of refunds for goods falling within heading No 19.03 of the Common Customs Tariff may be differentiated according to their destination; whereas from 19 July to 1 November 1985, the goods in question were subject to a different rate of refund when exported to the United States or Canada than when exported to other non-member countries; whereas Canada was included in this measure on account of its special trading relations with the United States; whereas importing conditions in the United States were modified on 1 November 1985 to an extent that justifies restoring fair terms of competition for exporters on the market of these two non-member countries where the goods exported are entered for consumption therein after 1 November 1985; Whereas the measures laid down in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 1. Goods falling within heading No 19.03 of the Common Customs Tariff and entered for consumption in the United States or Canada after 1 November 1985 and for which the refund was fixed in advance between 19 July and 31 October 1985 shall be eligible for the rate of refund applicable to other non-member countries in force on the day the application for advance fixing certificates was lodged. 2. Goods falling within heading No 19.03 of the Common Customs Tariff and entered for consumption in the United States or Canada after 1 November 1985 and for which the refund was not fixed in advance shall be eligible for the rate of refund applicable to other non-member countries in force on the day the goods were exported. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 November 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 February 1986. For the Commission COCKFIELD Vice-President (1) OJ No L 281, 1. 11. 1975, p. 1. (2) OJ No L 107, 19. 4. 1984, p. 1. (3) OJ No L 323, 29. 11. 1980, p. 27. (4) OJ No L 186, 19. 7. 1985, p. 8.